Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is in response to the amendments and arguments filed 12/15/2021.  Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a method, non-transitory computer readable medium and system comprising: send, to the server, a first plurality of images depicting a plurality of damaged areas of an insured vehicle; receive, from the server, one or more feedback instructions based on the first plurality of images; and send, to the server, and responsive to the one or more feedback instructions, a second plurality of images, wherein the server performs server operations comprising: receive, from the mobile device, the second plurality of images; identify the plurality of damaged areas of the insured vehicle within the second plurality of images by applying an object recognition algorithm to the second plurality of images; access a damage template associated with a reference image and comprising a damage estimate; compare three-dimensional coordinates of the second plurality of images to three- dimensional coordinates of the reference image; generate, for a first damaged area of the plurality of damaged areas, and based on the damage estimate and a result of the comparing, a modified damage estimate; generate a total damage estimate based on the modified damage estimate and a second damage 
	Collins (US 2009/0265193) teaches determining a cost estimate using the property inspection and the collected digital information where the collected digital information is collected using a remote inspection device but does not teach "generate an effective total damage estimate based on the total damage estimate and the interaction term" where the interaction term is determined based on a "first damaged area" and a "second damaged area", where "the interaction term represents a modified cost associated with collectively repairing the first damaged area and the second damaged area", and where "the modified cost is increased when collectively repairing the first damaged area and the second damaged area is more complex or decreased when collectively repairing the first damaged area and the second damaged area includes overlapping repair procedures". Rather Collins falls silent with respect to modifying the 
Borghesi (US5,950,169) teaches a work assignment received by a claims adjuster after an accident has been reported. A vehicle inspection is then conducted to determine the extent of damage to the insured vehicle... After the vehicle inspection has been recorded, at least two calculations may be made with regard to the vehicle. First, information from the vehicle inspection is used to determine a vehicle valuation  which values the vehicle based on several factors including age of the vehicle and prior damage. A damage estimate is also made of the vehicle to attempt to define the repairs necessary to bring the vehicle back to its previous state. If the repair estimate approaches the vehicle valuation, the adjuster may decide to total out the vehicle but does not disclose nor render obvious generating an effective total damage estimate based on the total damage estimate and the interaction term.
King et al. (US 2002/0055861A1) teach a claims and repair process including collecting accident information at an accident, electronic communication to a remote site, and posting information for selecting repair and supplier parties, such as by a bid process. Any of a PDA, a mapping system, or a data collection system installed on the vehicle collects accident information at the accident site, on a tow truck, or at a facility. A PDA with a digital camera may be provided for collecting digital images. Wireless communications may be used to transfer accident information for expedited processing. A preliminary claims estimate may be made by a claims adjustor or claims wizard. An aggregate database may be employed by the claims wizard to facilitate damage assessment. The claims wizard may work interactively with a PDA device for improved data collection. Tow trucks may be dispatched to transport rental, damaged and repaired vehicles to reduce insured's involvement.  

	With regards to 35 USC 101 subject matter eligibility:
	The limitations in the independent claims 1, 9 and 15 of  “send, to the server, a first plurality of images depicting a plurality of damaged areas of an insured vehicle; receive, from the server, one or more feedback instructions based on the first plurality of images; and send, to the server, and responsive to the one or more feedback instructions, a second plurality of images, wherein the server performs server operations comprising: receive, from the mobile device, the second plurality of images; identify the plurality of damaged areas of the insured vehicle within the second plurality of images by applying an object recognition algorithm to the second plurality of images; access a damage template associated with a reference image and comprising a damage estimate; compare three-dimensional coordinates of the second plurality of images to three- dimensional coordinates of the reference image; generate, for a first damaged area of the plurality of damaged areas, and based on the damage estimate and a result of the comparing, a modified damage estimate; generate a total damage estimate based on the modified damage estimate and a second damage estimate for a second damaged area of the plurality of damaged areas; determine an interaction term based on the first damaged area and the second damaged area, wherein the interaction term represents a modified cost associated with collectively repairing the first damaged area and the second damaged area, and wherein the modified cost is .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691